Bloodwobtii, J.
The offense charged in the indictment being simple larceny, and the guilt of the accused being wholly dependent upon the inference arising from possession of the cow alleged to have been stolen, and this possession being shown by uneontradieted and unimpeached testimony to be consistent with his innocence of the offense charged, the conviction of the accused was unauthorized. Peeples v. State, 5 Ga. App. 706 (53 S. E. 719); Hampton v. State, 6 Ga. App. 778 (65 S. E. 816); Gibbs v. State, 8 Ga. App. 107 (68 S. E. 472); Brooks v. State, 21 Ga. App. 661 (94 S. E. 810); Williams v. State, 125 Ga. 268 (54 S. E. 166).

Judgment reversed,.


Luke and Blood-worth, JJ., concur. Broyles, O. J., dissents.

Allen & Pottle° Marion E. Allen, for plaintiff in error.
Doyle Campbell, solicitor-general, A. Y. Clement, contra.